Citation Nr: 1728429	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-09 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for Raynaud's syndrome, rated as 40 percent disabling.

2.  Entitlement to a higher initial rating for adjustment disorder, rated as 30 percent disabling.

3.  Entitlement to a higher initial rating for traumatic brain injury (TBI), rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for degenerative disc disease, cervical spine, rated as 10 percent disabling prior to November 19, 2015 and 20 percent disabling thereafter.

5.  Entitlement to a higher initial rating for degenerative disc disease, lumbar spine, rated as 20 percent disabling.


6.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to November 19, 2015 and 20 percent disabling thereafter.

7.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated as 10 percent disabling since June 7, 2016.

8.  Entitlement to a higher initial rating for a left shoulder disability, rated as 10 percent disabling prior July 7, 2016 and 20 percent disabling thereafter.

9.  Entitlement to a higher initial rating for a right shoulder disability, rated as 10 percent disabling.

10.  Entitlement to a higher initial rating for a right hip disability, rated as 10 percent disabling.

11.  Entitlement to a higher initial rating for a left knee disability, rated as 10 percent disabling.

12.  Entitlement to a higher initial rating for a left ankle disability, rated as 10 percent disabling.

13.  Entitlement to an effective date prior to June 7, 2016 for service connection for oculomotor dysfunction.

14.  Entitlement to permanent and total disability status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1982 to August 1982 and from November 2009 to October 2011 with additional service in the Connecticut Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The September 2012 rating decision, in pertinent part, granted service connection, effective October 25, 2011, for eleven disabilities with initial ratings as follows:  Raynaud's syndrome (40 percent); a lumbar spine disability (20 percent); right lower extremity radiculopathy (10 percent); a cervical spine disability (10 percent); a right shoulder disability (10 percent); a left shoulder disability (10 percent); a right hip disability (10 percent); a left ankle disability (10 percent); the residuals of TBI (10 percent); a left knee disability (noncompensable); and adjustment disorder (noncompensable).  

The Veteran appealed the initial rating assigned for all the newly service-connected disabilities.  These issues were previously before the Board in August 2015, when they were remanded for further development.  The Veteran appeared at hearing before the undersigned in January 2014 prior to the remand.  A transcript of the hearing is of record.

In January 2016, the Agency of Original Jurisdiction (AOJ) issued a rating decision increasing the initial rating for adjustment disorder from noncompensable to 30 percent, effective October 25, 2011.  In May 2016, the AOJ issued a second post-remand rating decision that increased the ratings for the cervical spine disability and radiculopathy affecting the right lower extremity from 10 percent to 20 percent, both effective November 19, 2015, resulting in staged initial ratings for the disabilities.  The issue statements listed on the title page of this decision reflect the staged ratings assigned for these disabilities.  The issues addressed in the January and May 2016 rating decisions are encompassed in the direct appeal of the September 2012 rating decision.

The September 2016 rating decision granted service connection for oculomotor dysfunction, effective June 7, 2016.  The September 2016 rating decision resulted in a combined 100 percent schedular rating, effective June 7, 2016.  The Veteran appealed the effective date of service connection for oculomotor dysfunction, as well as the implicit denial of permanent and total disability status.  The Veteran's timely notice of disagreement regarding these issues has not been addressed by the AOJ through the issuance of a statement of the case.  The Board is required to remand the issues for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The September 2016 rating decision also increased the rating assigned for the left shoulder disability from 10 percent to 20 percent, effective June 7, 2016, and assigned a 10 percent rating for left lower extremity radiculopathy, effective June 7, 2016.  The Board notes the General Rating Formula for Diseases and Injuries of the Spine indicates neurological abnormalities must be rated separately, but in conjunction with the underlying spine disability; therefore, the rating and effective date assigned for left lower extremity radiculopathy remain on appeal as an element of the appeal of the initial rating assigned for the lumbar spine disability.  The initial rating assigned for the left shoulder disability is also encompassed in the prior appeal of the September 2012 rating decision.

The Board notes the AOJ has certified the issue of entitlement to service connection for a gastrointestinal disability to the Board for further consideration.  The Veteran is currently awaiting a Board hearing regarding this issue; therefore, it will not be addressed in this decision.

The Board has also considered whether the issue of entitlement to a total disability based on individual unemployability (TDIU) should be incorporated into the appeals of the initial ratings assigned for the Veteran's service-connected disabilities pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no evidence of unemployability in this case.  The record establishes the Veteran continues to work full time as a financial planner while attending law school at night.  Thus, further consideration of TDIU is not warranted in the context of the present appeal.

The issues of higher initial ratings for the residuals of TBI, a cervical spine disability, a lumbar spine disability, radiculopathy affecting the bilateral lower extremities, bilateral shoulder disabilities, a right hip disability, a left knee disability, and a left ankle disability; the effective dates of service connection for oculomotor dysfunction and the separate rating assigned for left lower extremity radiculopathy; and entitlement to permanent and total disability status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since October 25, 2011, the Veteran's service-connected Raynaud's syndrome has been manifest by characteristic attacks occurring at least daily, but has not resulted in two or more digital ulcers.

2.  Since October 25, 2011, the Veteran's service-connected adjustment disorder has not resulted in occupational and social impairment with reduced reliability and productivity (or a higher level of impairment) and has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for Raynaud's syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 7117 (2016).

2.  The criteria for an initial rating in excess of 30 percent for adjustment disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of higher initial ratings for Raynaud's syndrome and adjustment disorder, as these are the only two issues finally adjudicated by this decision.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2012.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The record includes the Veteran's service, VA, and private treatment records.  VA provided examinations for both Raynaud's syndrome and adjustment disorder in March 2012 and November 2015.  There is nothing that suggests the examination reports are inadequate for rating purposes as they provide specific findings regarding the applicable rating criteria after an in-person examination and review of the claims file.
There has also been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In August 2015, the Board remanded the appeal of the initial ratings for Raynaud's syndrome and adjustment disorder so the AOJ could schedule the Veteran for new examinations and obtain any outstanding treatment records.  As previously noted, VA provided adequate examinations for both disabilities in November 2015.  All identified treatment records were associated with the claims file prior to recertification to the Board.  Thus, the AOJ completed all the development actions requested by the Board.

The Board notes it is remanding several other issues on appeal for initial AOJ consideration of newly-developed evidence, specifically June, August, and December 2016 VA examination reports.  The Veteran has provided a wavier of AOJ consideration for evidence he has submitted on his own behalf, but he has not explicitly waived consideration of evidence developed by VA, to include recently obtained VA examination reports.  

Nevertheless, with respect to the issues decided in this appeal, remand is not necessary for initial AOJ consideration for the newly obtained VA examination reports because they do not relate to the issues of higher initial ratings for Raynaud's syndrome and adjustment disorder.  See 38 C.F.R. § 19.37(b) (indicating the Board must determine what action is required when additional evidence is received after transfer of a case to the Board); see also 38 C.F.R. § 20.1304(c) (indicating any pertinent evidence must be referred to the AOJ for initial review unless the procedural right is waived by the appellant).

As there is no indication that any additional notice or assistance could aid in substantiating claims that are the subject of this appeal, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  General Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Initial Rating - Raynaud's Syndrome

The Veteran seeks an initial rating in excess of 40 percent for Raynaud's syndrome, which is rated under Diagnostic Code 7117.

Under Diagnostic Code 7117, a 10 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring one to three times per week.  A 20 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring four to six times a week.  A 40 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring at least daily.  A 60 percent rating is assigned for Raynaud's syndrome with two or more digital ulcers and a history of characteristic attacks.  A maximum 100 percent rating is assigned for Raynaud's syndrome with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  See 38 C.F.R. § 4.104, Diagnostic Code 7117.  A note to the rating criteria indicates a characteristic attack consists of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upset.  The note further adds the evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Id.

The Board finds an initial rating in excess of 40 percent for Raynaud's syndrome is not warranted.  In this regard, the Board notes that to warrant a higher rating the evidence must show Raynaud's syndrome results in two or more digital ulcers and a history of characteristic attacks.  The rating criteria for Raynaud's syndrome are conjunctive not disjunctive.  In other words, a 60 percent rating requires both a history of characteristic attacks, which are also required for the lower ratings, and digital ulcers.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The 100 percent rating also requires digital ulcers.

Here, the preponderance of evidence is against a finding that the Veteran's Raynaud's syndrome has resulted in two or more digital ulcers since October 25, 2011.  The Veteran's Raynaud's syndrome was assessed during March 2012 and November 2015 VA examinations.  Both examiners reported the Veteran's Raynaud's syndrome has not resulted in two or more digital ulcers.

The Veteran has argued he is entitled to a 60 percent rating for Raynaud's syndrome because notations referencing possible digital ulcers are included in service treatment records from West Point Warrior Transition Unit in 2011.  The Board notes these notations predate the requisite rating period.  In any event, they are also based on the Veteran's lay reports and only indicate possible digital ulcers - not actual digital ulcers.  Importantly, in spite of several subsequent medical examinations, no digital ulcers were ever noted or diagnoses.  Although the Veteran is competent to report observable symptoms, he is not competent to diagnosis digital ulcers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board acknowledges the Veteran has provided pictures to corroborate his lay reports.  These pictures were reviewed by the November 2015 VA examiner who was specifically asked to opine as to whether the Veteran's Raynaud's syndrome has resulted in two or more digital ulcers.  The Board notes the November 2015 VA examiner specifically reported Raynaud's syndrome has not resulted in two or more digital ulcers and referred to the skin manifestations in the pictures as "healed lesions."  Consequently, the Board finds the Veteran has not experienced two or more digital ulcers.  There is no evidence of diagnosed digital ulcers recorded in treatment records.  Thus, the preponderance of evidence is against a finding that the Veteran's Raynaud's syndrome has resulted in two or more digital ulcers.  As the preponderance of the evidence is against a finding that the Veteran's Raynaud's syndrome has resulted in two or more digital ulcers, the doctrine of reasonable doubt does not apply, and a rating in excess of 60 percent is not warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Initial Rating - Adjustment Disorder

The Veteran seeks an initial rating in excess of 30 percent for adjustment disorder.  Adjustment disorder is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130, Diagnostic Code 9440.  As an initial matter, the Board notes the November 2015 VA examiner updated the Veteran's diagnosis from adjustment disorder to other specified trauma and stressor related disorder in conformance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) (2013).  The Board notes past providers have used other diagnoses to describe the Veteran's psychiatric disability.  Nevertheless, the Board attributes all currently manifest psychiatric symptomatology to his service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Under the General Rating Formula for Mental Disorders, a formal diagnosis of a mental condition with symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication is noncompensable.  38 C.F.R. §4.130.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is granted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is justified when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is reserved for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Board notes the use of GAF scores ceased with the DSM-V in 2013; however, GAF scores remain a useful tool for assessing the impairment resulting from the Veteran's psychiatric disability prior to that date.

A March 2012 VA examiner diagnosed the Veteran as having adjustment disorder.  The March 2012 VA examiner indicated a mental condition had been formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication, which corresponds to the criteria for a noncompensable rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130.  The March 2012 VA examiner noted the Veteran's symptoms included chronic sleep impairment; mild memory loss, such as forgetting names directions or recent events; impairment of short- and long-term memory, for example retention of only highly learned material while forgetting to complete tasks.  The March 2012 VA examiner further noted the Veteran occasionally had distressing dreams and avoided crowds whenever possible due to increased physiological reactivity, which was assessed to fall below the clinical threshold required for a formal diagnosis of panic disorder.  The March 2012 VA examiner assigned at 78 GAF score based on the impairment shown on examination, which indicates the Veteran's symptoms were transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning at the time of the examination.

A November 2015 VA examiner assessed psychiatric impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, which corresponds to the criteria for a 10 percent rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130.  The November 2015 VA examiner reported this impairment was due to chronic sleep impairment and depressed mood.  The November 2015 noted the Veteran's subjective complaints of decreased concentration were more prominent than his mood symptoms, but she determined the decreased concentration is associated with TBI and not his psychiatric disability (indicating in the examination report that it is possible to differentiate what symptoms are attributable to each diagnosis); this finding is clearly supported by the private treatment records submitted to support the Veteran's appeal of the initial rating assigned for TBI.  The November 2015 VA examiner noted the Veteran's family life had improved since his last examination.  The November 2015 VA examiner further noted the Veteran started law school in August 2014 and was doing well with accommodations for testing.

VA treatment records show the Veteran's psychiatric disability is largely controlled with medication with some residual situational stress and sleep impairment.  Although treatment records indicate the Veteran experienced some notable anxiety reactions prior to his release from active duty in 2011, current treatment records and examination reports do not include reports of this type of symptomatology.  Multiple notes from VA staff psychiatrist, L.B., M.D., indicate the Veteran "feels well, enjoys activities, doing well in school, mood good."  In sum, the disability picture noted in treatment records appears remarkably consistent with the functional impairment noted in VA examination reports.

Overall, the Board finds the 30 percent rating assigned is appropriate.  Reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  VA examiners have described the Veteran's level occupational and social impairment at less severe levels than that required for the 30 percent rating.  Nevertheless, some of the symptoms associated with the Veteran's psychiatric disability are listed as example symptoms in 30 percent rating criteria, most notably chronic sleep impairment, mild memory loss, and depressed mood.  VA regulations indicate that when there is a question of as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, which has been done in the Veteran's case.  38 C.F.R. § 4.7.

The preponderance of evidence is against a finding that the Veteran's psychiatric disability has resulted in occupational and social impairment with reduced reliability and productivity (or a higher level of impairment).  Neither VA examiners nor treating physicians have given any indication that the Veteran's symptoms produce this level of impairment.  Although the March 2012 VA examiner noted impairment of short- and long-term memory (a symptom listed in the 50 percent rating criteria), he also described this as mild memory loss, which corresponds to the 30 percent criteria.  Further, the March 2012 VA examiner concluded the Veteran's psychiatric symptomatology results in a level of functional impairment that the Board notes equates to a noncompensable rating.  A subsequent VA examiner and treating physicians have noted mild memory loss in the Veteran's case, but have not given any indication this symptom produces occupational and social impairment consistent with the 50 percent rating criteria.  To the contrary, VA examiners and treating physicians have all noted the Veteran performs well at law school and work with minimal accommodations with basically no limitation in social functioning.  This is not the level of impairment contemplated by the 50 percent rating criteria.  The Board acknowledges a January 2013 examination report by a licensed psychologists, P.J.R., Ph.D., appears to assign a 55 GAF score, but it is clear from the report that this score is due to cognitive impairment related to TBI as opposed to emotional/behavioral dysfunction which is rated under 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The isolated reference to an example symptom listed in the 50 percent rating criteria by the March 2012 VA examiner does not justify the assignment of a 50 percent rating in this case.  The Board is required to consider the Veteran's symptoms, but must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  In this case, the Veteran's psychiatric symptoms are consistent with the 30 percent rating criteria, although there is a question as to whether they produce the level of functional impairment required for the assignment 30 percent rating.  With all reasonable doubt resolved in the Veteran's favor, a 30 percent rating has been assigned.  The Veteran's psychiatric symptoms clearly do not result in the level of functional impairment contemplated by the 50 percent rating criteria; therefore, a rating in excess of 30 percent for adjustment disorder must be denied.


ORDER

Entitlement to an initial rating in excess of 40 percent for Raynaud's syndrome is denied.

Entitlement to an initial rating in excess of 30 percent for adjustment disorder is denied.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement for the September 2016 rating decision regarding the effective date of service connection for oculomotor dysfunction and the implicit denial of permanent and total disability status, which puts these issues in appellate status.  He has not been issued a statement of the case regarding these issues.  The Board is required to remand these issues for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9(c).

In August 2015, the Board remanded all of the initial ratings on appeal to the AOJ for further development.  The AOJ completed the development specifically requested by the Board and issued a supplemental statement of the case (SSOC) in May 2016; however, after the issuance of the May 2016 SSOC, the AOJ scheduled the Veteran for new examinations that are relevant to the appeal of the initial ratings assigned for the residuals of TBI (June 2016); bilateral shoulder disabilities (August 2016); and lumbar spine disability, to include the associated neurological impairment (December 2016).  This evidence has not been addressed in a SSOC.  See 38 C.F.R. § 20.1304(c) (indicating any pertinent evidence received following certification of an appeal to the Board must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral).  Although the Veteran has provided waivers of AOJ for evidence he has submitted, he has not explicitly waived AOJ review for the evidence developed by VA.  As such, the appeal of the initial ratings assigned for the residuals of TBI; bilateral shoulder disabilities; and a lumbar spine disability must be remanded to the AOJ so it can consider the newly developed evidence.

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The examination reports of record do not include range of motion testing for pain of the pertinent joints in active motion, passive motion, and in weight-bearing and nonweight-bearing as required by VA regulation.  See Correia, supra; 38 C.F.R. § 4.59.  The Veteran is not entitled to the highest schedular rating available for his service-connected joint disabilities; therefore, VA must provide adequate examinations that comply with the requirements of 38 C.F.R. § 4.59 to fulfill its duty to assist.


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the effective date of service connection for oculomotor dysfunction and the denial of permanent and total disability status.

2.  Schedule the Veteran for a new VA examination (or examinations if necessary) to determine the current severity of service-connected joint disabilities that are the subject of this appeal (cervical and lumbar spine, bilateral shoulder, right hip, left knee, and left ankle disabilities).  Any neurological impairment associated with the cervical and lumbar spine disabilities must also be assessed.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test range of motion for pain for the joints, as well as any paired joint, in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing for pain from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


